Detailed Correspondence
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see remarks, filed 26 October 2021, with respect to claims 1 - 20 have been fully considered and are persuasive.  The rejection noted in the last correspondence has been withdrawn. 

Claim Amendment
The Application has further been amended as follows:

IN THE CLAIMS
17. (CURRENTLY AMENDED) The method of claim 10, wherein the characteristic of the aircraft is at least one of a predicted gross weight of the aircraft including the aircraft and cargo of the aircraft and a performance model of the aircraft.


Allowable Subject Matter
Claims 1 – 20 are allowed in view of Applicant’s arguments and the following is a statement of reasons for such an indication.

In the context of optimized cruise vertical path of an aircraft, the prior art of record fail to teach, in combination, onboard circuitry that determines an optimized cruise vertical path based on an optimum cruise profile and air traffic information of at least one other aircraft, the air traffic information including an intended flight path for each of the at least one other aircraft, the optimized cruise vertical path including a plurality of set points defining a more cost efficient flight path than a current flight path; and control an autopilot system of the aircraft to cause the aircraft to follow the optimized cruise vertical path.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONEL BEAULIEU whose telephone number is (571)272-6955. The examiner can normally be reached M-R 0430-1430.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YONEL BEAULIEU/         Primary Examiner, Art Unit 3663